Citation Nr: 1101777	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  05-13 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for right foot/ankle 
disability, to include as secondary to service-connected chronic 
strained ligaments of the left foot.

2.  Entitlement to an increased rating for chronic strained 
ligaments of the left foot, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to June 
1990.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from December 2004 and February 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.  

In July 2005, the Veteran presented testimony at a hearing 
conducted at the Detroit RO before a Decision Review Officer 
(DRO).  A transcript of this hearing is in the Veteran's claims 
folder.

In November 2008, the Board denied the matters on appeal.  
Subsequently, the Veteran appealed the Board's November 2008 
decision to the United States Court of Appeals for Veterans 
Claims (the Court) and in July 2010, the Court ordered that the 
joint motion for remand (Joint Motion) be granted and remanded 
the Board's decision for proceedings consistent with the Joint 
Motion filed in this case.  

The Board observes that the procedural history of the issue of 
entitlement to an increased rating for chronic strained ligaments 
of the left foot, currently rated as 20 percent disabling, 
requires clarification.  In this regard, the Board observes that 
in March 2006 the issues of entitlement to an increased rating 
for chronic strained ligaments of the left foot, currently rated 
as 20 percent disabling, and entitlement to service connection 
for right foot/ankle disability, including as secondary to 
service-connected chronic strained ligaments of the left foot, 
were certified to the Board.  In November 2008, the Board denied 
both claims.  (It should be noted that although the Board's 
decision is date stamped November 13, 2007 the date of the 
decision is actually November 13, 2008 as recorded in the 
Veterans Appeals Contact and Locator System (VACOLS) and by the 
Court in the July 2010 Joint Motion.)  

It appears that after these issues were certified to the Board 
that additional development was undertaken by the RO on the issue 
of entitlement to an increased rating for service-connected 
chronic strained ligaments of the left foot, which the Board was 
not aware of at the time of the November 2008 Board decision.  
The record reflects that in December 2006, there was a request 
for a VA physical examination for the service-connected chronic 
strained ligaments of the left foot.  It is unclear whether the 
Veteran requested the examination or whether the RO did.  In 
August 2007, the Veteran underwent a VA examination and the 20 
percent rating was continued in a September 2007 rating decision.  
The Veteran filed a notice of disagreement (NOD) with that 
decision in September 2007 and a statement of the case (SOC) was 
issued in February 2008, and a Form 9 was obtained in March 2008.  
This issue was again certified to the Board in July 2009.  

Although the Veteran filed the Form 9 in March 2008 before the 
November 2008 decision, the Board did not have the benefit of the 
review of any of the additional development undertaken by the RO 
at the time of the decision.  As referenced by the July 2010 
Joint Motion, the August 2007 VA examination is not discussed in 
the November 2008 Board decision.  In other words, at the time of 
the November 2008 decision, the Board was not aware that the 
claim for entitlement to an increased rating for service-
connected chronic strained ligaments of the left foot was 
readjudicated by the RO after the matter had initially been 
certified to the Board.  

Nevertheless, in July 2010 the Court ordered that the November 
2008 Board decision should be vacated and remanded.  Accordingly, 
as the Board's denial of the claim for entitlement to an 
increased rating for chronic strained ligaments of the left foot 
is now vacated, the latter claim for an increased rating 
certified to the Board in July 2009 will be combined as one 
issue.  The original docket number will be maintained.  The 
issues on appeal are as reflected above.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board observes that in December 2009, the Veteran requested a 
video hearing in connection with his appeal.  It appears that due 
to the additional development undertaken at the RO for the claim 
for an increase and the appeal of the November 2008 Board 
decision to the Court that the request was not addressed.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing in 
connection with his appeal in accordance with 
applicable procedures.  The Veteran and his 
representative should be provided with notice 
as to the time and place to report for said 
hearing.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


